DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 09/13/2021 has been received and entered.  By the amendment, claims 1-10 are remaining pending in the application.
Authorization for this examiner’s amendment was given in an interview with Kyoko Makino (#72200) on 10/18/2021.
The application has been amended as follows:

ABSTRACT
A liquid crystal display apparatus includes first and second substrates and a liquid crystal layer of vertical alignment type. The first substrate includes pixel electrodes and a first alignment film, whereas the second substrate includes a counter electrode and a second alignment film. Each pixel includes first and second subpixels which allow respectively different voltages to be applied across the liquid crystal layer. Each pixel electrode includes a subpixel electrode provided for each of the first and second subpixels. Each of the first and second subpixels includes first to fourth liquid crystal domains having respectively different reference alignment directions being defined by the first and second alignment films. First to fourth directions, which are the reference alignment directions of the first to fourth liquid crystal domains, each make an angle which is substantially equal to an odd multiple of 45° with respect to the pixel transverse direction. 


Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a liquid crystal display apparatus comprising a combination of various elements as claimed more specifically the pixel electrode of each pixel includes a subpixel electrode provided for each of the first subpixel and the second subpixel; each of the first subpixel and the second subpixel includes a first liquid crystal domain, a second liquid crystal domain, a third liquid crystal domain, and a fourth liquid crystal domain, each liquid crystal domain having a reference alignment direction defined by the first alignment film and the second alignment film, and the first to fourth liquid crystal domains having respectively different reference alignment directions, the reference alignment directions of the first liquid crystal domain, the second liquid crystal domain, the third liquid crystal domain, and the fourth liquid crystal domain respectively define a first direction, a second direction, a third direction, and a fourth direction, wherein the first direction, the second direction, the third direction, and the fourth direction each make an angle which is substantially equal to an odd multiple of 45o with respect to the pixel transverse direction of each pixel, wherein in each of the first subpixel and the second subpixel, the first liquid crystal domain, the second liquid crystal domain, the third liquid crystal domain, and the fourth liquid crystal domain are arranged in this order along the pixel longitudinal direction of o and not more than 70o as set forth in claim 1.
Claims 2-10 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871